 



Exhibit 10.13
LAURUS MASTER FUND, LTD.
c/o Laurus Capital Management, LLC
825 Third Avenue, 14th Floor
New York, New York 10022
August 30, 2007
Silicon Mountain Holdings, Inc.
4755 Walnut Street
Boulder, Colorado 80303
Attention: Rudolph (Tré) A. Cates III
     Re: Side Letter Agreement
Ladies and Gentlemen:
     Reference is made to (a) the Master Security Agreement dated as of
August 28, 2007 (as the same may be amended, supplemented, restated and/or
modified from time to time, the “Security Agreement”) by and among Silicon
Mountain Holdings, Inc., a Colorado corporation (the “Company”), and Laurus
Master Fund, Ltd. (“Laurus”) and certain affiliates of Laurus, (b) certain
ancillary agreements executed in conjunction therewith (as each are amended,
restated, modified and/or supplemented from time to time, the “Ancillary
Agreements”) and (c) all documents, instruments and agreements executed in
connection therewith, as each are amended, restated, modified and/or
supplemented from time to time (together with the Security Agreement and the
Ancillary Agreements, collectively, the “Documents”). [Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Security
Agreement.]
     In order to facilitate the closing of the transactions contemplated by the
Documents within the time constraints of the Company, Laurus has agreed that
certain closing requirements may be waived, in whole or in part, as conditions
to the initial disbursement under the Documents. In consideration thereof, the
Company has agreed to satisfy the following conditions within the time periods
and under the conditions set forth on the attached schedule (“Schedule A”), all
in a manner (and when applicable, evidenced by agreements, instruments and
documents) satisfactory in form and substance to Laurus.
     The Company acknowledges and agrees that its failure to satisfy the
requirements set forth on Schedule A within the applicable time limit set forth
thereon with respect thereto shall, in each event, constitute an “Event of
Default” under the Documents.
[Remainder of Page Intentionally Left Blank]
Side Letter Agreement

 



--------------------------------------------------------------------------------



 



     Except as expressly provided herein, nothing contained herein shall act as
a waiver or excuse of performance of any obligations contained in the Documents.
No waiver, modification or amendment of any provision of this agreement shall be
effective unless specifically made in writing and duly signed by the party to be
bound thereby. This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York.

            Very truly yours,


LAURUS MASTER FUND, LTD.
      By:   /s/ David Grin       Name:   David Grin        Title:   Director   
 

The foregoing is hereby accepted and agreed to
as of the date set forth above:
SILICON MOUNTAIN HOLDINGS, INC.

            By:   /s/ Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates
III      President and Chief Executive Officer     

Side Letter Agreement

 



--------------------------------------------------------------------------------



 



Schedule A
     Laurus’ receipt of each of the following in form and substance satisfactory
to Laurus and its counsel:
     1. A stock certificate (or certificates) representing 100% of the issued
and outstanding common stock of Silicon Mountain Memory, Incorporated (“SMM”)
with a duly executed stock power (or powers) in blank within 4 business days
following the Stock Certificate Receipt Date. For purposes of the foregoing, the
“Stock Certificate Receipt Date” shall be October 27, 2007, which is the date
that is sixty (60) days (not including the Exchange Closing Date (defined
below)) following the closing of the stock exchange (the “Exchange Closing
Date”) between the stockholders of SMM and Z-Axis Corporation (s/k/a Silicon
Mountain Holdings, Inc.) pursuant to that Stock Exchange Agreement, dated May 7,
2006.
Side Letter Agreement

 